                                                                            Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




GEORGE A. PURVIS,

      Petitioner,

v.                                                         4:17cv83–WS/EMT

SECRETARY DEPARTMENT
OF CORRECTIONS,

      Respondent.



                    ORDER DENYING PETITIONER’S PETITION
                        FOR WRIT OF HABEAS CORPUS

      Before the court is the magistrate judge's report and recommendation (doc.

27) docketed September 4, 2018. The magistrate judge recommends that

Petitioner’s petition for writ of habeas corpus be DENIED. Petitioner has filed

objections (doc. 30) to the magistrate judge’s report and recommendation.

      Upon review of the record in light of Petitioner’s objections, the court has

determined that the magistrate judge's report and recommendation should be

adopted. Like the magistrate judge, the undersigned finds that Petitioner has failed

to show that he is entitled to relief under 28 U.S.C. § 2254.
                                                                              Page 2 of 2


      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (doc. 27) is hereby

ADOPTED and incorporated by reference into this order.

      2. Petitioner's petition for writ of habeas corpus (doc. 1) is DENIED.

      3. The clerk shall enter judgment stating: "Petitioner's petition for writ of

habeas corpus is DENIED."

      4. A certificate of appealability is DENIED.

      DONE AND ORDERED this             5th     day of      November        , 2018.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE5.
